Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2447
                       Lower Tribunal No. 19-32361
                          ________________


                              Ilana Rigwan,
                                  Appellant,

                                     vs.

                              Jordan Neus,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Ilana Rigwan, in proper person.

     Jordan Neus, in proper person.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.

     Affirmed.